Citation Nr: 1211548	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  09-42 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected bipolar disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a dental injury for purposes of compensation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Veteran's claim originally also involved the issues of entitlement to service connection for an eye injury and a disability rating in excess of 10 percent for service-connected bipolar disorder.  The Veteran was issued a statement of the case (SOC) that included the two additional issues in September 2009.

The Veteran perfected his appeal in this case in October 2009.  In that regard, the Veteran checked the block on the VA Form 9, Appeal to Board of Veterans' Appeals, to indicate that he was only appealing the specific issues as listed by him.  He then proceeded to list the issues identified on the title page.  He did not list the eye or bipolar issues and did not make any comments in regard to them.  Thus the issues of entitlement to service connection for an eye injury and a disability rating in excess of 10 percent for service-connected bipolar disorder are not on appeal.  See Evans v. Shinseki, 25 Vet. App. 7, 15 (2011) (Veteran checked the block on his Form 9 to indicate he was appealing all issues on the SOC but added comments for specific issues.  It was error for the Board to consider unlisted issues as not on appeal).

The Veteran's representative submitted a statement in June 2011 that restated the issues on appeal as those listed on the title page.



FINDINGS OF FACT

1.  The Veteran's currently diagnosed heart disability was first identified many years after service, is not shown to be related to his military service, and is not shown to be secondary to a service-connected disability.

2.  The Veteran's bilateral hearing loss first manifested itself many years after service; it is not attributable to his period of military service.

3. The Veteran suffered no dental trauma during service.  

4.  Loss of replaceable missing teeth is not a disorder for which service connection can be granted for compensation purposes.

5.  The Veteran's dental condition is not manifested by impairment of the mandible (low jaw), loss of a portion of the ramus, and/or loss of a portion of the maxilla (upper jaw); nor are any lost teeth due to loss of substance of body of maxilla or mandible. 


CONCLUSIONS OF LAW

1.  The Veteran does not have a heart disability that is the result of disease or injury incurred in or aggravated by active military service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

2.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated by active military service; nor may his hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

3.  The criteria for service-connected compensation for a dental disability are not met.  38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.381, 4.150 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The Veteran served on active duty in the United States Air Force (USAF) from March 1966 to December 1969.  His specialty was as an air passenger specialist.  The Veteran returned to Japan to live and work, for several years, in 1970 after his release from active duty.

A review of the claims folder reflects that the Veteran was provided with VA authorized dental treatment in November 1970.  The VA hospital (now VA medical center (VAMC)) in Washington, D.C., contacted the VA VBO for information regarding the Veteran's dates of service and type of discharge.  The request was submitted on a VA Form 10-7131, Exchange of Beneficiary Information and Request for Administrative and Adjudicative Action.  The VBO responded with the requested information in October 1970.

Of record is a VA Form 10-2570, Dental Record, that reflects dental treatment was provided to the Veteran in November 1970.  The treatment appears to have been provided at a military facility in Japan.  The Dental Record shows that the Veteran received treatment for teeth # 24 and 25--front teeth on the lower jaw.  The Dental Record listed the findings as devitalized tooth and periapical disease for both teeth.  The treating dentist also made an annotation that the Veteran had an extreme overbite.  

A second VA Form 10-7131 was received from the Washington VAMC in January 1971.  The form indicated the Veteran was living in Japan and was in need of treatment.  The form requested information on the Veteran's service-connected disabilities and dental rating.  The VBO response, dated in March 1971, was that information was provided in January 1971.  The Board notes that the response reflected that the Veteran was not service connected for any disabilities as of March 1971.  He had not submitted a claim for service connection at that point in time.

In October 1974, the Chicago (Westside) VAMC submitted a VA Form 10-3232, General Information Request, to the VBO in Washington.  The form requested specific information as to whether the Veteran had previously submitted a dental claim, whether he had received treatment, a copy of any dental rating, whether the Veteran was rated for dental trauma or being a prisoner of war (POW), and, what his service-connected disabilities were. 

The response was provided that same month.  It was noted that the Veteran had filed a claim in January 1971 but was not afforded treatment.  The response indicated there was no dental rating and the Veteran had not been rated as suffering from any dental trauma and was not a POW.  Finally, it was reported that the Veteran had no service-connected disabilities.

Of record is a letter that denied entitlement to reimbursement for dental treatment that was dated in March 1975.  The letter was prepared for the signature of the Chief of Dental Service, presumably of the Westside VAMC; however, the letter was signed on his behalf.  The letter shows that the Veteran's military dental records were reviewed in the making of the decision.  The Veteran's date of discharge from active duty was noted and the fact that he received dental treatment in November 1970.

The letter went on to provide the following assessment:

* * * * * 

A review of your dental records of the care received while on active duty contains an entry dated September 24, 1969, which suggests that you had a developmental condition, in which your lower anterior teeth, were sticking the upper anterior teeth, somewhat posterior to their normal point of contact.  This abnormal relationship between the two jaws (upper and lower) creates undue stress upon the teeth.  Generally, since the lower teeth are smaller in all dimensions, they manifest changes, particularly in the bone, as they attempt (or are shoved) to locate a less punishing relationship with the upper teeth.  This is known as "traumatic occlusion", which untreated, creates the condition for which you received dental care in Japan.  The absence of a pathological report, which would have resulted from the dentist in Japan having had the soft tissue removed from within the teeth and that of their root ends, rendered to microscopic examination and study, leaves your dentists here, as well as the VA, no scientific proof that the tissue was a cyst.  

I called Dr. [] Faith to determine whether the tissue removed, at the time of the extractions in their center, was submitted to microscopic study to determine whether the tissue was a part of a cyst, and his reply was no.  Their pre-extraction, as well as post-extraction diagnosis of the material about the roots of the extracted teeth was granuloma (a scar-like tissue associated with abscess formation).

This information, therefore, rules out the fact that the dentist in Japan failed to remove a cyst at the time of his treatment of you.  That the condition which you sought care from Drs. Akers and Faith, was associated with your pre-induction condition of "traumatic occlusion".  Their treatment and that of Dr. Gahagan should now establish a more functional jaw and tooth relationship.  

All of the above information is supplied to you in order that you might better understand your past dental condition.  

Insofar as the Veterans Administration is concerned, it appears from your military service record and the examination and treatment supplied to you in Japan, that within the law, the Agency has met its obligation to you.  Moreover, since you received this most recent treatment, ten (10) months beyond the time allowable by regulations and without VA authorization, we are unable to extend you a favorable decision, relative to reimbursement.  

* * * * * 
VA Chief of Dental Service letter, dated March 24, 1975.  The letter went on to provide the Veteran with information on how he could appeal the decision.  There is no indication in the claims folder that he did appeal.

The Veteran's service treatment records (STRs) and service dental records (SDRs) are of record.  The STRs include an entrance physical examination of November 1965.  No abnormalities were found on examination but a history of a left knee injury and a scar of the left thumb were noted.  The dental examination was described as "acceptable".  There was a single blood pressure reading of 130/90.  The Veteran indicated "no" to having a history of any of the enumerated categories on his Report of Medical History except for cramps in his leg.  

The Veteran was given an audiogram on his entrance examination with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
5(10)
5(10)
LEFT
0(15)
0(10)
5(15)
10(20)
15(20)

(The figures in parentheses are based on International Standards Organization (ISO) standards to facilitate data comparison.  Prior to November 1967, audiometric results were reported in American Standards Association (ASA) standards in the STRs.)  

The STRs do not reflect treatment for any cardiac-related symptoms, hearing loss or dental/facial injuries.  The Veteran was evaluated for vision-related complaints in May 1967.  There was no report of head or facial trauma given at the time.  The Veteran complained of spots before his left eye.  He was given an ophthalmological consult in early May 1967.  The requestor said there was a history of high blood pressure without further comment.  There was no mention of any type of trauma.  The Veteran was also afforded a neurosurgery consult in May 1967.  There was no mention of any type of head or facial trauma in describing the Veteran's complaint of spots in front of his left eye.  The Veteran did not give any history of trauma when seen by either consultant.  Moreover, there was no mention of an observation of facial trauma by either consultant.

The Veteran was afforded a separation examination in July 1969.  He did not allege any facial trauma at the time and there were no abnormalities noted on examination.  He was said to be qualified for separation by way of his dental examination.  The Veteran's blood pressure was listed as 136/62 on his examination.  He had an audiogram as part of his examination with the results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
15
LEFT
25
20
5
15
5

Overall, the STR entries reflect treatment provided at Travis Air Force Base (AFB), California, USAF facilities in Japan and at Charleston AFB, South Carolina.  

The SDRs reflect that the Veteran had multiple dental clinic visits from May 1966 to November 1969.  Some visits were routine cleanings but the Veteran was provided with care on most visits.  Several entries note the presence of necrotizing ulcerative gingivitis (NUG).  There was no treatment provided for dental trauma in May 1967 or at any time.  The treatment entries reflect the Veteran was treated for caries of several teeth between April 21 and April 28, 1967.  The next dental record entry is dated in November 1967.  The Veteran did have a dental examination in September 1969, as noted by the VA dentist in his letter of May 1975.  There is an annotation on the dental record for that time where the dentist said "equil lower ant's to reduce palatal biting".  

The Veteran submitted his initial claim for VA disability compensation benefits, as well as nonservice-connected disability pension benefits, in October 2005.  The Veteran listed issues of a heart condition, eye injury, teeth, hearing loss and depression.  He listed the onset of his heart problem and eye injury as 1969, his teeth as 1965 and his hearing loss and depression as 1966.  He reported that he had received treatment for his heart disability from July 1994 to the present with VA as the current provider.  He reported no treatment for his hearing loss and no post-service treatment for his teeth.

In a separate statement the Veteran reported that his depression began in service while stationed in Tokyo, Japan, and continued to the present.  In regard to his teeth, he said he had two or three abscesses in service and they were not taken care of until he was out of service.  He said he now had bridges and needed them replaced.  Finally, he said he believed his heart condition was the result of his depression.

The RO wrote to the Veteran about his claim in November 2005.  In addition to providing notice on how to substantiate his claim and how VA would assist him, the Veteran was informed that a claim for dental treatment had been forwarded to the VAMC at Marion, Illinois, for their action.  He was further informed that he should contact that facility if he required additional assistance in regard to treatment.

The Veteran submitted a response to the duty-to-assist letter in December 2005.  He provided information regarding his income and net worth.  He also included an employment history dating from 1970 to 1999.  He said he was forced to resign from a position in 1998 and worked part time as professor at a local college for two years.  He felt that his depression, heart condition and age made him unemployable in the market place.  

He provided additional comments as to why he felt service connection was in order.  In regard to his claimed heart condition he said he had a family history of depression, diabetes and high blood pressure and that the stress he faced in service helped speed along his heart condition.  He stated that he had seen few doctors in his lifetime.  He went to the doctor only on an as-needed basis.  He provided details of several events that he said were stressors to him in service.  The Veteran also described how he suffered an eye injury in service.  He said he was doing supervised martial arts instruction in 1967 or 1968.  He took a blow to the head.  He said he woke up the next morning and said he was "swatting at gnats."  He then had evaluations, to include one with a neurosurgeon, to determine why he had floaters, but no determination was made.  He did not allege any dental trauma.

In regard to his teeth, the Veteran said that he returned to Japan after leaving service.  He said he saw a retired Army dentist in 1971 for a general cleaning and check-up.  He said the dentist found an abscessed tooth that the dentist said the Air Force should have discovered because it was in the Veteran's mouth for at least 5 or 6 years or more.  The Veteran said the dentist showed him a sack as big as a green pea that was removed.  The dentist thought he had "gotten it all" but the Veteran said he had more problems when he returned to the United States.  He said that he saw a dentist in 1974 that took out the top front four and bottom front four teeth and replaced them with bridges.  The Veteran said he was convinced this problem developed while he was in service.  He noted he had filed a claim for reimbursement that was denied by VA.  The Veteran made no mention of suffering facial and/or dental trauma.

The Veteran said his duties required him to be present on the flight line and he was exposed to loud noises.  He said he was not authorized any type of hearing protection.  He said he had had three ear examinations, two by VA and one private, and he said he had scar tissue in his left ear dating back to his "younger years."  The Veteran acknowledged that he could not prove his hearing loss began in service but he thought it was highly likely.  

The Veteran provided several VA Forms 21-4142, Authorization for Release of Information, but did not complete them such that a request could be made for the records listed.  

The RO wrote to the Veteran in March 2006 in an attempt to secure proper authorizations to obtain medical records identified by the Veteran.  The Veteran responded in May 2006 with signed forms and a statement.  In his statement he said that he believed the only real pertinent information that would be helpful to his claim were the records from St. John's Hospital, where he had his heart treatment, and his VA records.  He also made reference to being seen by a particular physician, Dr. Miksanek, at the Good Samaritan Clinic.  He said Dr. Miksanek assessed his heart condition and sent the Veteran to St. John's where he had his bypass surgery.  He said he saw Dr. Miksanek infrequently for a 2-3 year period but quit when the physician quit the clinic.  The Veteran said he did not have another "family" doctor until he began treatment with VA.

The Board notes that the Veteran provide authorization forms for Kettering Christian Hospital for treatment of hemorrhoids, fissures, and polyps in 1985, and for Firelands Regional Medical Center for records related to his birth and tonsillectomy as a child.  Firelands responded that they had no records for the Veteran in June 2006.

The Veteran also provided an authorization for records from St. Mary's Good Samaritan work.  This was the clinic where he saw Dr. Miksanek.  No records were ever received from this facility.

The Veteran submitted a statement that was received in June 2006.  He noted he had been in contact with the RO in regard to the sources of his medical evidence.  He said that, of the four sources, the records from St. John's were the only ones of "real value."  He discussed some additional records that he said were no longer available.  He stated that, "[i]n short, it appears that you'll have to decide approval of my claim based on my Service and Veteran Hospital records."

The Veteran was advised that no response was received from St. Mary's and Kettering and that second requests were made in August 2006.  Kettering responded that same month that they had no records for the Veteran.  

The Veteran provided a statement in August 2006 wherein he said he had contacted the remaining sources for his records and had determined that no additional records were available.  

Records from St. John's Hospital reflect evaluation and treatment for coronary artery disease (CAD) in July 1994.  The records show the Veteran reported having a one-year history of exertional based substernal chest pressure.  This generally occurred during bouts of very heavy physical activity, including playing basketball, or lifting and carrying heavy objects for prolonged periods of time.  The symptoms had worsened over the last year and had become more severe.  The examining physician said the Veteran's risk factor included a former 25-pack year history of smoking (quitting 20 years earlier), positive family history for CAD and probable hypercholesterolemia.  The Veteran underwent a cardiac catheterization that revealed blockages in three arteries.  He then had six-vessel bypass surgery.  All of the assessment, testing, and treatment were done in July 1994.  There were no additional treatment records for his heart disease.

Associated with the claims folder are VA treatment records for the period from February 2002 to December 2006.  The Veteran's initial visit in February 2002 noted his history of heart disease and surgery.  There were no complaints of hearing loss and no general dental complaints.  An entry from March 2002 noted that the Veteran was retired from marine management and that he taught part time.  A note from April 2002 reported the Veteran's bypass surgery in 1994 and that he had not had cardiology follow-up.  Later entries noted ongoing monitoring of the Veteran's overall medical condition.  

The Veteran was afforded a VA audiology examination in March 2007.  The examiner noted that he had reviewed the claims folder, to include the STRs.  The examiner cited to the results of audiometric testing reported on the entrance and separation physical examinations.   He stated that the results reflected that the Veteran's hearing was within normal limits on entrance and separation.  He also stated that the STRs were negative for mention of hearing loss or ear-related disorders.  The examiner noted the Veteran's years of military service and that the Veteran served on the flight line at times.  He said the Veteran reported an office work environment in the years after service and denied any noisy occupational exposure.  The Veteran reported that he had recently been seen by a Dr. Mann for a case of otitis externa.  The Veteran said he was told that he had scarring of his tympanic membranes from a previous perforation.  The examiner said there was minimal scarring of the right tympanic membrane.

The results of audiometric testing were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
55
60
LEFT
15
10
35
45
65

The Veteran had a speech discrimination score of 94 percent for the right ear and 96 percent for the left ear.  The diagnosis was normal to moderate sensorineural hearing loss bilaterally.  The examiner said it was accepted that the Veteran was exposed to a fair amount of noise around the flight line in service.  However, audiometric testing at separation revealed hearing within normal limits bilaterally.  The examiner determined that, based on the results of the in-service testing, the Veteran's current hearing loss was not the result of military service.

The Veteran was afforded a VA psychiatric examination in April 2007.  The examiner noted that the Veteran's STRs showed two visits to sickbay for complaints of insomnia and anxiety.  The examiner reported the Veteran as being retired since 1998.  The examiner said VA records reflect that the Veteran was first seen for mental health care in May 2006.  The Veteran was given an Axis I diagnosis of mild bipolar disorder that the examiner felt was related to service.

The Veteran was also given a VA examination in April 2007 to assess his claim for heart disease.  The examiner noted the Veteran's cardiac history, to include his evaluation and surgery in July 1994.  The examiner further noted that the Veteran denied any physical restrictions or much effect on his daily activities.  The examiner said the Veteran retired from work in 1998.  The examiner said the Veteran had good results from his bypass surgery in 1994.  The Veteran was taking medication for high cholesterol but was not on any heart-related medications.  The Veteran also denied any symptoms related to his heart at present.  The examiner said the Veteran complained of some chest tightness at night which might be related to anxiety.

The examiner said that there was no supporting evidence to confirm that the Veteran's CAD was secondary to depression.  The examiner opined that the Veteran's CAD was as likely as not secondary to hyperlipidemia and less likely than not secondary to, or aggravated by his mental disorder.

The Veteran was granted service connection for bipolar disorder and given a 10 percent rating by way of a rating decision dated in June 2007.  

The Veteran submitted his notice of disagreement (NOD) in October 2007.  He said that he was exposed to loud noises from the flight line in service.  He argued that his July 1969 audiogram reflected hearing loss when compared to his entrance physical and that his current hearing loss was due to his noise exposure in service.  He asked for review of the dental and heart issues as he felt both were related to his military service.

The Veteran submitted a duplicate of his NOD, along with additional comments, in March 2008.  The Veteran discussed his then pending eye issue as well as his dental claim.  He now alleged that he suffered trauma that resulted in his dental abscesses.  The Veteran went on to relate how he received dental treatment after service while in Japan.  He said he required additional treatment on his return that led to the extraction of his front upper and lower teeth.  He said that he had abscess that had been eating away the bone.  The Veteran said he was told the abscesses had to be present for some time.  He stated that he was not seeking reimbursement for his dental treatment, only recognition that the injury was service connected.  He said the Air Force provided less than adequate care.  The Veteran also stated "I never got a routine dental exam or treatment in my last two years of duty.  This will be supported by dental records on file (if any)."  

In regard to his claimed heart condition, the Veteran said that his military medical records supported the fact that he had high blood pressure each and every time checked from his entry examination until discharge.  He also said he was a heavy smoker and drinker and had chronic gingivitis during all four years of service.  He said he also had insomnia and anxiety.  The Veteran further stated that high blood pressure, excessive plaque build-up, heavy smoking, insomnia, and depression are all noted medical conditions in his military records and are recognized conditions attributable to the growth of angina in the vessels that led to his heart condition.  

The Veteran said he had requested his military records on several occasions but had been provided limited copies.  He said he received his "induction" physical and "8 month early discharge" physical.  He said physician comments were added sometime later by someone with whom he had never consulted.  He referenced comments for line 39 of the physical examination form.  He said there were no records from Amarillo, Texas, Travis AFB, Yokota AFB and only minimal records from Charleston.  He felt there should be more treatment records for his years of service and his being in the ready active Reserve for two years.  

The Board notes that the Veteran comments in regard to his military records are not accurate.  His dental records demonstrate multiple examinations as well as treatment provided to him over his last two years of service.  A September 1969 examination was even cited by the VA dentist in denying the Veteran's claim for reimbursement in 1975.  Moreover, there was another examination from November 1969, just prior to his separation.  Further, the Board has previously noted the treatment records contain entries from the Veteran's duty stations with the exception of his basic training in Amarillo.  He has not alleged treatment for any of his claimed disabilities during basic training.  As to the Veteran's comment that someone added a comment to his physical examination on "line 39" there is only one comment corresponding to line 39 of the Standard Form (SF) 88 used to record his entrance examination.  The comment noted a small scar on the left thumb.  There were no annotations for item 39 on the SF 88 used for the separation examination.

Finally, there is no evidence to support his statement of being in the ready Reserves at any point following his separation in December 1969.  The Veteran's DD 214 shows he was given an early separation in December 1969 to allow him to attend school.  His records were retired to the USAF Reserve Office in Denver, Colorado, and not to a Reserve unit.  Moreover, the Veteran lived outside of the country for several years after service.  He did have a standard military obligation that extended to November 1971.  In summary, the Board does not find that there are any missing STRs or SDRs based on the Veteran's statements.

Additional VA treatment records for the period from June 2007 to September 2009 were associated with the claims folder.  The records related to treatment for the Veteran's bipolar disorder.  The Veteran was prescribed several psychotropic medications as well as medication for treatment of hyperlipidemia.  There was no diagnosis of hypertension and no medication prescribed for treatment of the disease.  Further, there was no mention of any relationship between the Veteran's service-connected bipolar disorder and the development of his CAD.

The RO re-adjudicated the Veteran's claim in September 2009.  His claims for service connection remained denied.  He was issued a SOC that addressed the evidence of record and the basis for the continued denial of service connection.  In regard to his claimed heart condition, the SOC noted that, in addition to the evidence not supporting a grant of service connection on a secondary basis, there was no evidence to relate the development of CAD to service.  

The Veteran perfected his appeal in October 2009.  He provided comments in support of the issues on appeal.  In regard to his hearing loss he restated his previous contention that his separation examination reflected evidence of hearing loss.  As to his dental injury, the Veteran alleged that the medic who wrote up his consult request failed to note the cause (trauma) reported to him.  He described the blow to his head during martial arts training and said it was reasonable to assume that the trauma that induced his eye injury also caused the dental condition that went undiscovered until shortly after discharge.  Finally, the Veteran said that he believed the rigors, hardships and stress of military service caused his CAD with angina.  He said he had no symptoms or treatment prior to enlistment.  He said it started in service and resulted in his need for bypass surgery later in life.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  In addition, certain chronic diseases, including sensorineural hearing loss and arteriosclerosis and cardiovascular-renal disease, including hypertension, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In the alternative, the chronicity provisions of 38 C.F.R. § 3.303(b) are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has such condition.  Such evidence must be medical unless it relates to a condition as to which under case law of the United States Court of Appeals for Veterans Claims (Court) or the United States Court of Appeals for the Federal Circuit (Federal Circuit), lay observation is competent.  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).  

A.  Heart Condition

In addition to the above criteria for service connection, a disability may be service connected if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Moreover, in general, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2011).  The regulation addressing service connection for disabilities on a secondary basis, 38 C.F.R. § 3.310(b), was amended in September 2006.  See 71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006), effective October 10, 2006.  The change was made to conform VA regulations to decisions from the Court, to include Allen.  See 38 C.F.R. § 3.310(b) (2011).  However, given the disposition of this issue, the change in regulation is of no consequence.  

The STRs are negative for evidence of CAD or any other heart disease.  The Veteran's blood pressure on his entrance examination was listed with a one-time reading of 130/90.  He had a reading of 136/62 on his separation examination.  The Board does note the mention of a history of high blood pressure on the ophthalmological consult of May 1967.  However, there were no additional entries to support this statement and no finding of high blood pressure on the separation examination.  The absence of entries in the STRs regarding the claimed heart condition is not dispositive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The first post-service evidence of the Veteran having any type of a cardiac-related disease is the treatment records from St. John's Hospital.  The records show he was first treated there for symptoms in July 1994.  He gave a one-year history of stable exertional angina.  The angina was said to develop a rapidly unstable progressive pattern in the last week.  The Veteran did not give a history of longstanding problems or treatment.  Moreover, no hypertension was noted.  The Veteran's risk factors were said to be 25-pack year history of smoking, positive family history for CAD and probable hypercholesterolemia.  The Veteran did not complain of any type of psychiatric-related symptoms when he was treated in July 1994.

The St. John's records include a letter to the Veteran's treating physician seeking assistance in treating and monitoring the Veteran's cholesterol to avoid a recurrence of coronary occlusive disease.  

The VA examiner reviewed the evidence of record and concluded that the Veteran's CAD was not caused by or aggravated by his bipolar disorder.  The examiner stated that it was more likely than not that the Veteran's CAD was due to his hyperlipidemia.  

The Veteran has not provided any objective medical evidence that would establish a link between his CAD and his service connected bipolar disorder or to his military service.  He has relied on his assumptions that there must be a connection either with his bipolar disorder or the stresses he experienced in service.  He also cites to his family history, gingivitis, heavy drinking and smoking in service as what he believes caused his CAD.  

Pursuant to 38 U.S.C.A. § 5107(a), it is the claimant's responsibility to "present and support a claim for benefits under laws administered by the Secretary."  See Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (noting the claimant's general evidentiary burden to establish his claim); see also Skoczen v. Shinseki, 564 F.3d 1319, 1328 (Fed. Cir. 2009) (interpreting section 5107 and stating that a claimant has the burden of presenting evidence supporting his or her claim, albeit with the statutorily mandated assistance of VA).  

The Board has considered that lay evidence in the form of statements of the Veteran is competent to establish evidence of symptomatology where symptoms are capable of lay observation even where there is no evidence in the STRs.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Buchanan, supra.  Further, a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although the Court and Federal Circuit have addressed the circumstances where lay evidence can/must be considered, both judicial bodies have also addressed where the Board may make findings that the lay statements are beyond the competence of the giver, or that the statements are not credible or the giver of the lay evidence is mistaken.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); Jandreau, 492 F.3d at 1377. n.4 (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  

In this case, the Veteran is not competent to relate the etiology of his CAD to his military service.  There is no medical evidence of a chronic disease in service.  There is no probative evidence of a chronicity of symptoms in service.  The medical records document the onset of CAD many years after service.  The private treatment records provide no nexus to service or any association with the Veteran's bipolar disorder.  The VA medical opinion rejected the Veteran's contentions and determined that there was no connection to the Veteran's service-connected bipolar disorder by causation or aggravation.  There is no medical opinion to the contrary.  Thus, service connection for a heart condition, either on a direct basis or as secondary to service-connected bipolar disorder is denied.

B.  Hearing Loss

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Veteran did not have hearing loss for VA purposes during service.  He was not treated for complaints of hearing loss or problems with his ears.  The first reference to a hearing loss was with his claim for benefits in October 2005.  Although he said he had had three ear "exams" he provided no evidence related to the private examination.  The VA treatment records reflect no evaluation as described by the Veteran.  

The VA examiner reviewed the audiogram results from service and provided a medical opinion that they reflected normal hearing.  The examiner acknowledged the Veteran's contentions of noise exposure on the flight line and accepted such exposure.  The examiner also provided an opinion that the Veteran's current hearing loss disability was not related to military service as hearing in service was within normal limits.  This was the first objective evidence of a bilateral hearing loss for VA purposes of record.

The Board notes that the Veteran has compared the raw data between his entrance audiometric testing from November 1965 and that of his separation physical examination of July 1969.  However, he has not applied the conversion required to allow for a true comparison of actual results.  The VA examiner considered the entrance and separation examinations and, as a medical professional, determined they reflected hearing that was within normal limits and not indicative of hearing loss.

The Veteran has not provided any objective evidence to contradict the medical evidence and opinion of record.  He has provided his lay statements.  The Board acknowledges that the Veteran is competent to provide lay evidence regarding his claimed hearing loss.  See Jandreau, Charles, and Layno, supra.  He is not competent to provide lay evidence as to any current hearing loss being related to noise exposure in service.  See Woehlaert, and Jandreau, supra. 

In light of the examiner's thorough examination and opinion, the Board must deny service connection for hearing loss as it is not related to service; nor was it manifest to a compensable degree within one year after service.

C.  Dental

Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381 (2011).  Otherwise, dental disabilities are compensable for rating purposes under 38 C.F.R. § 4.150 (Schedule of ratings-dental and oral conditions).  Such disabilities include impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible through trauma or disease such as osteomyelitis and not the result of the loss of the alveolar process due to periodontal disease.  38 C.F.R. § 4.150 (Diagnostic Codes 9900-9916) (2011).

As noted, the Veteran's claim for eligibility for dental treatment was referred to the appropriate VA medical facility.

VA's General Counsel has held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97; see also Nielson v. Shinseki, 607 F.3d. 802, 808 (Fed. Cir. 2010) (holding that "service trauma" means an injury or wound produced by an external force during the service member's performance of military duties and that the intended result of medical treatment is excluded absent military negligence or malpractice).

In his current claim the Veteran alleges that he suffered dental trauma in service when he was hit in the head during a martial arts practice.  He did not initially claim such trauma but raised the issue after the denial of his claim.  He had previously maintained that he was struck in the head and this resulted in problems with his vision.

The Veteran explained that his dental trauma was not noted in his STRs because a medic failed to include his explanation in a request for a consult.  The Veteran does not explain why he did not inform either the ophthalmological or neurosurgical specialists of his being struck in the head when he was evaluated for his eye complaints.  It is possible that a healthcare provider may not list everything in a consult request; however, the Board finds that it is not credible that head trauma would be overlooked by two specialists that were evaluating the Veteran for spots before his left eye or that the Veteran would fail to inform them of such a fact as part of an evaluation.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  

The evidence of records shows that the Veteran received VA-sponsored dental care in November 1970.  The dental records reflect an assessment of devitalized tooth and periapical disease.  The Veteran was noted to have an extreme overbite at that time.  The March 1975 VA denial of reimbursement for dental treatment provided the overall assessment of the Veteran's dental status in service and the post-service treatment.  The Veteran's overbite was described as a traumatic occlusion that caused pressure on the lower teeth.  The VA dentist added that this was present in service as noted at the time of the September 1969 dental examination.  He further stated that, after discussion with Veteran's treating dentist, the Veteran required the then current removal of the eight teeth due to abscesses.  

The evidence of record does not establish that the Veteran has a dental disability that may be service connected for compensation purposes.  See 38 C.F.R. §§ 3.381, 4.150.  In addition to the absence of dental trauma, the Veteran's STRs and SDRs do not show any impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla during service.  Further, he did not have any extraction of his teeth during service.

The Board has considered the Veteran's lay statements; however, the Veteran's allegation of dental trauma during service is not credible.  The objective dental evidence of record demonstrates that the Veteran's post-service extraction of teeth was due to abscesses.  He has not provided any other evidence in support of his claim apart from his military records and lay statements.  Upon review of all of the evidence of record, the Veteran's claim for service connection for a dental injury for purposes of compensation is denied.

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection for the issues on appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

III.  Veterans Claims Assistance Act 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 2011)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In addition, the Court has held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran submitted his claim for benefits in October 2005.  The RO wrote to him in November 2005 with notice on how to substantiate his claim.  The Veteran was advised of the evidence required to substantiate his claim for service connection on a direct and secondary basis.  The letter informed the Veteran of the types of evidence that would be beneficial in supporting his claim.  He was further advised of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence for him.  He was asked to submit any medical reports that he possessed.  

The Veteran responded to the letter in December 2005.  There was additional correspondence from the RO in an attempt to obtain useable authorizations to obtain records from the Veteran.  He responded in May 2006 that he believed the only pertinent evidence for his claim was records from St. John's and his military records.  

The Veteran's claim was denied in June 2007.  He submitted his NOD in October 2007 and perfected his appeal in October 2009.  He did not provide any additional evidence but provided additional comments as to why his claim should be granted. 

The Veteran has not disputed the contents of the VCAA notice in this case.  He was afforded a meaningful opportunity to participate in the development of his claim.  From the outset, he demonstrated actual knowledge of what was required to establish service connection as evidenced by his statements that listed events in service and his explanations of why certain claimed injuries were not recorded in his STRs.  There is no evidence of prejudice to the Veteran based on any notice deficiency and he has not alleged any prejudice.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

The Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his STRs, SDRs, VA outpatient treatment records, VA dental rating, private treatment records and statements from the Veteran.  He was afforded VA examinations.  The Veteran declined to have a hearing in his case.  

As noted, the Veteran was afforded VA examinations in March and April 2007.  The Board finds that the examination reports contain the necessary medical opinions to allow for an adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2007 VA examiner conducted a review of the medical evidence of record and established that there was no relationship between the Veteran's current hearing loss and service.  The April 2007 VA cardiovascular examiner also reviewed the evidence of record and opined that the Veteran's CAD was not caused or aggravated by service-connected bipolar disorder.  She further opined that the cause of the CAD was hyperlipidemia.  

The Veteran was not afforded an examination in regard to his dental claim.  The Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).

The Veteran did not satisfy the requirements in this case because of the lack of evidence to establish he suffered dental trauma in service or that he had a current dental disability that could be service connected for compensation purposes.

Finally, the Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Woods v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street"); see also 38 C.F.R. § 3.159 (c)(2)(i) (2011).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008) (citing to Woods, 1 Vet. App. at 193).  The Veteran must assist VA by authorizing VA to obtain relevant records that he alleges contain evidence of treatment for the claimed disabilities or to provide such records to VA.  The Veteran elected to rest his case on the records from St. John's Hospital and his military records.  

The Board finds that VA has satisfied its duty to notify and assist.  The Veteran has not identified any other pertinent evidence, not already of record.  The Board is also unaware of any such evidence.


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for a dental injury for purposes of compensation is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


